NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-3236



                                 TREVA R. WOODS,

                                                            Petitioner,


                                          v.


                        UNITED STATES POSTAL SERVICE,

                                                            Respondent.

      Treva R. Woods, of Memphis, Tennessee, pro se.

       Steven M. Mager, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director,
and Franklin E. White, Jr., Assistant Director.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit


                                       2007-3236


                                 TREVA R. WOODS,

                                                               Petitioner,

                                          v.

                         UNITED STATES POSTAL SERVICE,

                                                              Respondent.


                          __________________________

                          DECIDED: November 13, 2007
                          __________________________


Before MAYER, DYK and PROST, Circuit Judges.

PER CURIAM.

      Treva R. Woods appeals the decision of the Merit Systems Protection Board

dismissing her appeal.    Treva R. Woods v. U.S. Postal Serv., AT-0752-07-0160-I-1

(MSPB Feb. 13, 2007).     We affirm.

      This court may only reverse the board’s decision if it is arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law; obtained without

procedures required by law, rule or regulation; or unsupported by substantial evidence.

See 5 U.S.C. § 7703(c).    We find no error in the board’s dismissal of Woods’ appeal

because, in a submission dated February 12, 2007, she voluntarily withdrew her appeal
from the board.    We conclude, moreover, that Woods has failed to establish the

existence of new or material evidence sufficient to justify the reopening of her appeal.




2007-3236                                   2